           Case 2:19-cv-01353-MPK Document 37 Filed 10/18/19 Page 1 of 9




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


ASSOCIATION OF PUBLIC SAFETY
COMMUNICATIONS OFFICIALS
INTERNATIONAL,INC.,

                    Plaintiff,

                                                             Civil Action No. 1:19-cv-932(AJT/IDD)

COUNTY OF ALLEGHENY,PA.,

                  Defendant.



                                                      ORDER


         On July 16, 2019, Plaintiff Association of Public Safety Communications Officials

International, Inc.("APCO" or "Plaintiff), a not-for-profit corporation incorporated in Florida,

filed this action against the County of Allegheny, Pennsylvania ("Allegheny County" or the

"County"), a political subdivision of the Commonwealth of Pennsylvania,for breach of contract

(Count I), commercial disparagement(Count II), and a declaratory judgment(Count III), all

arising out of the alleged termination on May 29,2019 of a Services Agreement entered into by

the parties on April 16, 2019, with subsequent addendums(the "Service Agreement"). In

response to the Complaint, which the Plaintiff amended on October 14, 2019 [Doc. 35](the

"Amended Complaint"),' Allegheny County has filed a motion to dismiss this action for lack of

personal jurisdiction, improper venue and failure to state a claim upon which relief can be

granted, or in the alternative, to transfer this action to the Western District of Pennsylvania

pursuant to 28 U.S.C. § 1406(a). [Doc. 7](the "Motion"). For the reasons stated below, this



'As discussed in its Motion to Amend/Correct the Complaint[Doc. 27], the only change made by Plaintiff in the
Amended Complaint was to make clear that, pursuant to Exhibit D to the Services Agreement, the prevailing party is
entitled to an award of its attorney's fees.[Doc. 27-1].
Case 2:19-cv-01353-MPK Document 37 Filed 10/18/19 Page 2 of 9
Case 2:19-cv-01353-MPK Document 37 Filed 10/18/19 Page 3 of 9
Case 2:19-cv-01353-MPK Document 37 Filed 10/18/19 Page 4 of 9
Case 2:19-cv-01353-MPK Document 37 Filed 10/18/19 Page 5 of 9
Case 2:19-cv-01353-MPK Document 37 Filed 10/18/19 Page 6 of 9
Case 2:19-cv-01353-MPK Document 37 Filed 10/18/19 Page 7 of 9
Case 2:19-cv-01353-MPK Document 37 Filed 10/18/19 Page 8 of 9
Case 2:19-cv-01353-MPK Document 37 Filed 10/18/19 Page 9 of 9
